      Case: 1:21-cv-02370 Document #: 1 Filed: 05/03/21 Page 1 of 6 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MATTHEW GABRIEL,                                 )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )
                                                 )
EASTPOINT RECOVERY GROUP, INC.,                  )
                                                 )
       Defendant.                                )

                                 PLAINTIFF’S COMPLAINT

       Plaintiff, MATTHEW GABRIEL (“Plaintiff”), through his attorney, Agruss Law Firm,

LLC, alleges the following against Defendant, EASTPOINT RECOVERY GROUP, INC.

(“Defendant”):

                                       INTRODUCTION

   1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C. § 1692

       et seq. (“FDCPA”).

                                JURISDICTION AND VENUE

   2. This Court has jurisdiction under 28 U.S.C. § 1331 and 15 U.S.C. §1692k FDCPA.

   3. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

       actions may be brought and heard before “any appropriate United States district court

       without regard to the amount in controversy.”

   4. Venue and personal jurisdiction in this District are proper because Defendant does or

       transacts business within this District, and a material portion of the events at issue occurred

       in this District.


                                                 1
   Case: 1:21-cv-02370 Document #: 1 Filed: 05/03/21 Page 2 of 6 PageID #:2




                                         PARTIES

5. Plaintiff is a natural person residing in Grayslake, Lake County, Illinois.

6. Plaintiff is a consumer as that term is defined by the FDCPA.

7. Plaintiff allegedly owes a debt as that term is defined by the FDCPA.

8. Defendant is a debt collector as that term is defined by the FDCPA.

9. Within the last year, Defendant attempted to collect a consumer debt from Plaintiff.

10. Defendant is a collection agency with a principal place of business located in the Buffalo,

   Erie County, New York.

11. Defendant is a business entity engaged in the collection of debt within the State of Illinois.

12. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

13. When an unpaid, outstanding account is placed with Defendant it is assigned a file number.

14. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

   third parties.

15. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

16. During the course of its attempts to collect debts allegedly owed to third parties, Defendant

   sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

17. Defendant acts through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.




                                              2
   Case: 1:21-cv-02370 Document #: 1 Filed: 05/03/21 Page 3 of 6 PageID #:3




                             FACTUAL ALLEGATIONS

18. Defendant is attempting to collect a consumer debt from Plaintiff, originating with

   Lending Tree.

19. Plaintiff’s alleged debt owed arises from transactions for personal, family, and household

   purposes.

20. Within the past year of Plaintiff filing this Complaint, Defendant began placing calls to

   Plaintiff on Plaintiff’s cellular telephone at xxx-xxx-4211 and Plaintiff’s office telephones

   at xxx-xxx-2337 and xxx-xxx-0143, in an attempt to collect the alleged debt.

21. Defendant calls Plaintiff from several telephone numbers including, but not limited to,

   716-710-7261, 716-220-7242, 716-712-5490 and 716-919-6100, which belong to

   Defendant.

22. On at least one occasion since Defendant began calling Plaintiff, Plaintiff has requested

   for Defendant to stop calling him.

23. Despite Plaintiff’s requests to stop calling him, Defendant continued to call Plaintiff’s

   telephone unabated.

24. After Plaintiff requested for Defendant to stop calling him, Defendant left the following

   voicemail messages on Plaintiff’s telephone:

       a. “Hi, this message is for Matthew Gabriel. My name is Edward. I'm calling
          from Eastpoint Recovery Group. Please return my call at 716-220-7242.”

       b. “Matthew Gabriel, this is Rose Sharp with Eastpoint Group. I need to speak
          with you today. Contact my office at 716-463-5450. I'll be here until about
          five o'clock Eastern time today. Thank you.”

       c. “Hi, Logan. This is Robin at the Eastpoint Recovery Group. You and I
          spoke last week. If you can please call me directly concerning your
          arrangement here, my number is 716-712-5490. Thank you.”

                                             3
   Case: 1:21-cv-02370 Document #: 1 Filed: 05/03/21 Page 4 of 6 PageID #:4




       d. “Hey, Matthew. Good afternoon. It's Frank over at Eastpoint. If you can
          please give me a call back when you get this. I have to provide my client
          with an update before I leave the office this afternoon. I will be available
          until 04:30 Eastern Time. My phone number, again, is in area code 716-
          710-7261. Thank you.”

25. Defendant is or should be familiar with the FDCPA.

26. Defendant knows or should know the FDCPA requires a debt collector to disclose the

   caller’s identity when communicating with a consumer.

27. Defendant knows or should know the FDCPA require a debt collector to disclose that the

   communication is an attempt to collect a debt when communicating with a consumer.

28. The natural consequences of Defendant’s statements and actions was to produce an

   unpleasant and/or hostile situation between Defendant and Plaintiff.

29. The natural consequences of Defendant’s statements and actions was to cause Plaintiff

   mental distress.

30. Defendant acted with intent to annoy and harass Plaintiff.

DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

31. Defendant violated the FDCPA based on the following:

       a. Defendant violated § 1692d of the FDCPA by engaging in conduct that the natural

           consequences of which was to harass, oppress, and abuse Plaintiff in connection

           with the collection of an alleged debt, when Defendant continued to place

           collection calls to Plaintiff after Plaintiff requested for Defendant to stop calling

           him;

       b. Defendant violated § 1692d(5) of the FDCPA by causing a telephone to ring or

           engaging any person in telephone conversation repeatedly or continuously with

                                             4
Case: 1:21-cv-02370 Document #: 1 Filed: 05/03/21 Page 5 of 6 PageID #:5




       intent to annoy, abuse, or harass any person at the called number, when Defendant

       continued to place collection calls to Plaintiff after Plaintiff requested for

       Defendant to stop calling him;

   c. Defendant violated § 1692d(6) of the FDCPA by placing a call to Plaintiff without

       meaningful disclosure of the caller’s identity, when Defendant left voicemail

       messages for Plaintiff on Plaintiff’s telephone and did not disclose the

       communication is from Eastpoint Recovery Group;

   d. Defendant violated § 1692e(10) of the FDCPA by its use of any false, deceptive,

       or misleading representation or means in connection with the collection of any

       debt, when Defendant’s collector, Rosie Sharp, falsely represented that she needed

       to speak with Plaintiff the day she left a voicemail message on Plaintiff’s

       telephone, when Defendant’s collector, Robin, falsely represented that Plaintiff

       had an arrangement with Defendant and when Defendant’s collector, Matthew,

       falsely represented that he needed to provide his client with an update the same

       afternoon he left a voicemail message on Plaintiff’s telephone;

   e. Defendant violated § 1692e(11) of the FDCPA by failing to disclose that the

       communication is from a debt collector, with none of the exceptions of this

       subsection being applicable, when Defendant left voicemail messages for Plaintiff

       on Plaintiff’s telephone and did not disclose that the communication is from a debt

       collector attempting to collect a debt;

   f. Defendant violated § 1692e(14) of the FDCPA by using any business, company or

       organization name other than the true business name of the debtor’s business,

       company or organization, when Defendant left voicemail message for Plaintiff on
                                         5
     Case: 1:21-cv-02370 Document #: 1 Filed: 05/03/21 Page 6 of 6 PageID #:6




              Plaintiff’s telephone and stated the communication is from “Eastpoint” and

              “Eastpoint Group”; and

          g. Defendant violated § 1692(f) of the FDCPA by using fair or unconscionable means

              in connection with the collection of an alleged debt, when Defendant engaged in

              the foregoing conduct.

      WHEREFORE, Plaintiff, MATTHEW GABRIEL, respectfully requests judgment be

entered against Defendant, EASTPOINT RECOVERY GROUP, INC., for the following:

   32. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692k;

   33. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

      15 U.S.C. § 1692k; and

   34. Any other relief that this Honorable Court deems appropriate.


DATED: May 3, 2021                         RESPECTFULLY SUBMITTED,


                                           By:_/s/ Taylor L. Kosla
                                                  Taylor L. Kosla
                                                  IL SBN: 6327180
                                                  Agruss Law Firm, LLC
                                                  4809 N. Ravenswood Ave., Suite 419
                                                  Chicago, IL 60640
                                                  Tel: 312-224-4695
                                                  Fax: 312-253-4451
                                                  taylor@agrusslawfirm.com
                                                  Attorney for Plaintiff




                                               6
